UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2300


FELIPE MENDOZA PEREZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 26, 2015                   Decided:   June 8, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Edward E. Wiggers, Senior Litigation Counsel,
Matthew A. Connelly, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Felipe    Mendoza    Perez,      a    native       and   citizen    of   Mexico,

petitions for review of an order of the Board of Immigration

Appeals denying his motion to reconsider.                       We deny the petition

for review.

       We review the denial of a motion to reconsider for abuse of

discretion.      8 C.F.R. § 1003.2(a) (2014); Narine v. Holder, 559

F.3d 246, 249 (4th Cir. 2009).                   We have reviewed the record and

considered Perez’s arguments and find no abuse of discretion.

Accordingly, we deny the petition for review.                       We dispense with

oral    argument    because      the    facts       and    legal    contentions     are

adequately      presented   in    the       materials      before   this    court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                             2